903 So. 2d 264 (2005)
Rasheed RANDOLPH, Appellant,
v.
STATE of Florida, Appellee.
No. 2D04-1008.
District Court of Appeal of Florida, Second District.
May 25, 2005.
James Marion Moorman, Public Defender, and Tonja R. Vickers, Special Assistant Public Defender, and Timothy Ferreri, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Trisha Meggs Pate, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Rasheed Randolph appeals his convictions for trafficking in cocaine and conspiracy to traffic in cocaine. We conclude that the trial court committed fundamental error in instructing the jury, because it included the conjunction "and/or" between Randolph's name and the name of his codefendant in essential jury instructions. We reverse.[1]
In Davis v. State, 895 So. 2d 1195 (Fla. 2d DCA 2005), this court reversed the convictions of Randolph's codefendant, Sherrey Davis, based on the jury instructions at issue.[2] Because the instructions given for Randolph were identical to those given for Davis, we also reverse Randolph's convictions and sentences and remand for a new trial.
Reversed and remanded for a new trial.
SALCINES and VILLANTI, JJ., Concur.
NOTES
[1]  We do not find merit in Randolph's argument that the trial court erred in admitting Detective Garfield's testimony regarding her previous contact with Randolph, and we affirm that point without discussion.
[2]  Randolph and Davis were tried together.